*Per Curiam.

The justice had jurisdiction to give judgment for costs ; and though he was limited as to the amount, and gave judgment for more than he ought, it was an erroneous, not a void judgment. The case of Prigg v. Adams, (2 Salk. 674.) is in point. There, an action of trespass and false imprisonment was brought, and the defendant justified under a ca. sa., on a judgment in the Common Pleas, for five shillings, on a cause of action arising in Bristol. The plaintiff replied, setting out an act of parliament for erecting a court of conscience in Bristol, enacting, that if any person bring such action in any of the courts at Westminster, and it appeared, on trial, to be under forty shillings, that no judgment should be entered for the plaintiff"; and if it be entered, then, that it should be void. The court held the judgment voidable only, by plea or writ of error. We have decided, that where a justice has jurisdiction to issue an attachment, but proceeds erroneously in doing so, he is not, therefore, a trespasser. The distinction is this: where the justice has no jurisdiction whatever, and undertakes to act, his acts are coram nonjudice; but if he has jurisdiction, and errs in exercising it, then the act is not void, but voidable only.
Judgment reversed.